Citation Nr: 0124186	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  98-17 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for Crohn's Disease.

2.  Entitlement to service connection for chronic fatigue 
syndrome.

3.  Entitlement to service connection for depression.

4.  Entitlement to an increased rating for a service-
connected lumbosacral strain, currently rated 20 percent 
disabling.

5.  Entitlement to an increased rating for a service-
connected left knee disability, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
July 1978.

The issues now on appeal to the Board of Veterans' Appeals 
(Board) arise from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which granted an increased, 10 per 
cent, rating for the service-connected low back disability 
and denied the other benefits sought on appeal.  The veteran 
timely perfected an appeal on these issues.  A January 2000 
RO decision granted an increased, 20 per cent, rating for the 
low back disability and an increased, 10 per cent, rating for 
the service-connected left knee disability.  

A hearing before a Member of the Board was conducted in March 
2001. 


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of the appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Among other things, this law defines VA's 
duty to assist a claimant in obtaining evidence to necessary 
to substantiate the claim.  These changes are applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107(West Supp. 2001)); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

Regarding the veteran's claims for service connection, the 
veteran asserts that his Crohn's disease and chronic fatigue 
syndrome were incurred in service as evidenced by the 
complaints of diarrhea and tiredness contained in his service 
medical records.  

The current record contains insufficient findings to 
ascertain whether these conditions were, in fact, incurred in 
service.  A VA opinion regarding these issues should be 
obtained.  

The veteran claims that his depression is the result of his 
Crohn's disease and chronic fatigue syndrome.  If service 
connection is granted for either of these disabilities, an 
opinion regarding this issue will also be necessary.  

The Board points out that in light of the recent amendment to 
38 U.S.C.A. § 5107, noted above, there is no longer a legal 
requirement that a claim be "well-grounded" before it can be 
adjudicated on the merits; hence, the claims should be 
adjudicated on the merits.  This action should be 
accomplished by the RO, in the first instance, to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Regarding the veteran's increased rating claims, the veteran 
claims that his service-connected disabilities have increased 
in severity since his last VA examinations.  In addition, 
when evaluating musculoskeletal disabilities, VA may, in 
addition applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).  When evaluation of a 
disability is based on limitation of motion, the question of 
whether pain results in additional functional loss must be 
considered.  Id.  In this case, the medical evidence does not 
contain sufficient findings pertaining to above-noted 
factors.  As well, the RO has not fully considered the above 
factors in adjudicating the claim.  Hence, further 
examination is warranted to obtain specific findings as to 
whether these factors are present, and, if so, to what extent 
and the resulting functional loss due to such factors with 
increased activity and/or during flare-ups.

Therefore, the veteran should be scheduled for an examination 
of the low back and left knee.  The veteran is hereby advised 
that failure to report to any such scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2000).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.

Prior to arranging for the veteran to undergo further opinion 
or examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical records, 
particularly to include any records from VA facilities.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Accordingly, this claim is hereby REMANDED for the following 
actions:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
veteran's claims file all outstanding 
pertinent medical records from all VA 
facilities, as well as from any other 
source or facility identified by the 
veteran.  If any of the requested records 
are unavailable, or the search for any 
such records otherwise yields negative 
results, such should clearly be 
documented in the claims file, and the 
veteran and his representative so 
notified.  The veteran is free, of 
course, to submit any medical or other 
relevant evidence in his possession, and 
the RO should afford him the opportunity 
to do so before arranging for him to 
undergo further examination.

2.  After all records received pursuant 
to the development requested in paragraph 
1 above are associated with the claims 
file, the RO should forward the veteran's 
entire claims file, to include a complete 
copy of this REMAND, to an appropriate 
physician who practices at a VA medical 
facility.  Following review of the 
veteran's claims file, and consideration 
of the pertinent facts noted above, the 
examiner(s) should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's Crohn's Disease or 
chronic fatigue syndrome began in 
service.  The complete rationale for each 
opinion expressed and conclusion reached 
should be set forth in a typewritten 
report.  It is imperative that the entire 
claims file, to include a complete copy 
of this REMAND, be provided to, and 
reviewed by, the VA examiner(s) who 
is/are designated to examine the veteran.  

3.  If service connection is granted for 
either Crohn's Disease or chronic fatigue 
syndrome, a VA medical opinion should be 
obtained as to whether it is at least as 
likely as not that the veteran's Crohn's 
Disease or chronic fatigue syndrome 
caused or aggravated the veteran's 
depression.

4.  After all available records requested 
in paragraph 1 are associated with the 
claims file, the RO should arrange for 
the veteran to undergo an orthopedic 
examination of the low back and left 
knee.  All appropriate tests and studies 
should be accomplished, and all clinical 
findings should be reported in detail.  
Specifically, the examining orthopedist 
must note any objective evidence of pain 
or painful motion; or whether weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability, or incoordination is 
elicited during the examination; and the 
likely extent to which the veteran 
experiences additional functional loss 
due to such symptoms with repeated use or 
during flare-ups.  The examiner should 
attempt to express such additional 
functional loss in terms of additional 
degrees of motion loss.

If the examiner is unable to provide any 
of the requested information (such as the 
likely nature and extent of any 
additional disability during a flare-up), 
that fact should clearly be stated and 
explained.  All examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached, should be set forth in a 
typewritten report.

5.  If none of the requested development 
provides competent medical evidence that 
the veteran's Crohn's Disability or 
chronic fatigue syndrome began in service, 
the RO should specifically advise him and 
his representative of the need to submit 
such competent medical evidence to support 
the claim.

6.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

8.  After completion of all requested 
development, and any other development 
deemed warranted by the record, the RO 
should review the veteran's claims in 
light of all pertinent evidence of 
record, and all pertinent legal 
authority, to specifically include that 
cited to herein.  The RO should provide 
clear reasons and bases for its 
determination, and address all matters 
raised in this REMAND.  

9.  If any claim remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.

The purpose of this REMAND is to ensure that all due process 
requirements are met and to accomplish additional development 
and adjudication; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




